Title: From Thomas Jefferson to James Madison, 4 April 1800
From: Jefferson, Thomas
To: Madison, James



Apr. 4. 1800.

Christopher Mc.pherson, better known as mr Ross’s man Kitt, proposing to go to Charlottesville direct, I shall put into his care a packet of books & a letter left in my room for you by somebody, while I was out, without information as to the quarter from whence they come. I observe them addressed to the care of Governor Monroe. I suppose Kitt will carry on the letter; but as he goes in the stage to Fredsbg, he will leave the books there with mr Maury.—Capt. Barry in the frigate US. arrived last night. our envoys landed Nov. 27 at Lisbon from whence their secretaries proceeded by land to Paris. the principals reimbarked Dec. 21. for Lorient but after long beating against contrary winds in the bay of Biscay, they landed at Corunna Jan. 11. and sent a courier to Paris for their passports. they proceeded to Burgos, & there recieved their passports from Paris, with a letter from Taleyrand expressing a desire to see them at Paris, & assuring them that the form of their credentials addressed to the Directory, would be no obstacle to their negociation. Murray was already at Paris. the letters from our envoys to the Executive, brought by Capt Barry, are dated at Burgos Feb. 10. they would have about 800. miles to Paris, where they will have arrived probably about the 1st. week in March and by the 1st. week of May we may expect to hear of their reception. the frigate Portsmouth is about sailing from N. York to France. the object a secret.—the H. of R. having voted to adjourn the 1st. Monday in May, the Senate this day postponed taking up the resolution for a fortnight. still I think we shall adjourn the 1st. or 2d. week in May. the Senate yesterday rejected mr Pinckney’s bill against appointing judges to any other offices. they have this day rejected a bill from the H. of R. for removing military troops from the place of election on the day of an election.  you will have seen their warrant to commit Duane. they have not yet taken him. the President has nominated a third Major General to our 4000. men (Brookes of Mass.) and 204. promotions and appointments of officers are now before the Senate for approbation, to make the officers for 16. regiments compleat. it will all be justified & confirmed.—Dupont de Nemours has been here on a visit from New York. he will settle there or at Alexandria. he promises me a visit with Madame Dupont, & will pay his respects to you on his way. he is one of the very great men of the age. I am to go by Chesterfield to take my daughter Eppes home with me. this will deprive me of the pleasure of seeing you on the way; but not I hope of seeing you at Monticello where a great deal can be said to you which could not be confided to paper. accept my affectionate salutations & assurances of attachment for mrs Madison & yourself. Adieu.
